Citation Nr: 1333075	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from October 1974 to December 1988.
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2012, the Board remanded this matter to the originating agency.  The case has been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The Board again points out that the issues of entitlement to service connection for bilateral shoulder and low back disabilities were raised by the Veteran.  See April 2008 statement from the Veteran.  These matters remain unadjudicated and are again referred to the originating agency for appropriate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

As was noted in the prior remand, the Veteran contends that she has a psychiatric disability related to stressors alleged to have occurred during active military service, to include multiple military sexual trauma incidents, as well as observing a decapitated fellow soldier.  

In statements submitted to VA in April 2008, the Veteran reported various stressors, which she contends caused her current psychiatric disability.  (1) At Fort Campbell in the summer of 1984, an angle bolt on a bus broke free and ripped through a bus and when she went to check on a fellow soldier, "SP/4 Mahew...his head and part of his shoulder was laying in the step."  (At the February 2013 VA examination she reported that she saw a young soldier's head chopped off by an errant helicopter blade.)  (2) In Korea in August 1987, she stayed with her "record driver" in jail and then assisted him to get out of the country because he was to be hung for accidentally running over a child.  (3) Also in Korea in August 1987 (at various times in the record she reported 1986 as the date of this occurrence), two men jumped her, ripped her dress, sexually assaulted her and beat her, such that she had two black eyes, and bruised ribs.  She reported going for a physical examination afterward, but not reporting the rape.  (The Board notes that the Veteran's service treatment records do not include any physical examination at that time with a notation that the Veteran appeared with bruising about the face or ribs.)  The Veteran reported that she kept her eyes closed the entire time and did not see the men.  (4)  At Fort Campbell, Kentucky, in the fall of 1978, someone, "kept taking and dumping stuff all over my quarters on Post."  She reported being at home at one time when someone attempted to break in through the back door, and that the person with her at that time smashed the person's fingers in the door, resulting in blood on the door.  The Veteran reports that fingerprints were taken, which presumes a police investigation occurred, and that the fingerprints were those of her ex-husband.  (5) At Eglin Air Force Base, Florida, in summer of 1978 (in the March 2010 substantive appeal, she stated that the assault occurred in 1978 or 1979), a "SP/4 William," attempted to sexually assault her and subsequently received seven years at Fort Leavenworth, Kansas, for the offense.  (6)  At Fort Dix, New Jersey, in November 1974, during a training class, a fellow male student physically assaulted her in front of the class.

In the Board's prior remand, the various efforts to corroborate these stressors were summarized.  The matter was remanded for additional efforts.  Following the remand, in November 2012, the Appeals Management Center (AMC) requested information related to the stressors from the U.S. Army Crime Records Center, Crime Records Division.  In December 2012, a response was received largely indicating "No Records."  However, handwritten notes clearly request additional information, implying that additional investigation would be made if this additional information was provided.  In particular, the name of the Veteran's ex-husband was requested, as was the specific location ("Camp?") of the sexual assault in Korea in 1986 or 1987.  Immediately following receipt of this response, the AMC issued a Formal Finding related to the inability to verify stressors and issued a supplemental statement of the case.  It is unclear to the Board why the AMC did not respond to the request for additional information.  Because it did not, the Board finds that the remand directives were not substantially complied with making additional remand necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should send another request to the U.S. Army Crime Records Center in attempt to verify the Veteran's alleged stressors, each of which is summarized in the body of this remand, above.  In particular, with regard to the stressor related to the attempted break in of her home by her ex-husband at Fort Campbell, Kentucky, in the fall of 1978, the RO or AMC should provide the name of the Veteran's ex-husband.  With regard to the allegation of sexual assault in 1986 or 1987 by two men while in Korea, the RO or AMC should provide information as to the particular location in Korea.  The RO or AMC may need to contact the Veteran for this information prior to the follow-up request.

2.  If and only if the Veteran's reported stressors are verified, the RO or AMC should obtain an addendum opinion from the February 2013 VA examiner, which reassesses the etiology of the Veteran's current psychiatric disability in light of the newly confirmed stressors.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

